     Case 18-12095-BFK           Doc 181 Filed 12/23/18 Entered 12/24/18 00:26:06                         Desc
                                Imaged Certificate of Notice Page 1 of 8
                                     United States Bankruptcy Court
                                           Eastern District of Virginia
                                               Alexandria Division
                                           200 South Washington Street
                                              Alexandria, VA 22314



                                                            Case Number 18−12095−BFK
                                                            Chapter 11

In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

   WW Contractors, Inc.
   P.O. Box 597
   Randallstown, MD 21133

Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: NA

Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: 52−1525622



                                      NOTICE OF DISMISSAL OF CASE

Notice is hereby given that an order was entered on December 21, 2018 dismissing the above−captioned case.




Dated: December 21, 2018                                    For the Court,

                                                            William C. Redden, Clerk
[VAN015vDec2009.jsp]                                        United States Bankruptcy Court
         Case 18-12095-BFK         Doc 181 Filed 12/23/18 Entered 12/24/18 00:26:06                 Desc
                                  Imaged Certificate of Notice Page 2 of 8
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                 Case No. 18-12095-BFK
WW Contractors, Inc.                                                                   Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0422-9          User: douglasse              Page 1 of 7                   Date Rcvd: Dec 21, 2018
                              Form ID: VAN015              Total Noticed: 315


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 23, 2018.
db             +WW Contractors, Inc.,    P.O. Box 597,    Randallstown, MD 21133-0597
aty            +Aaron E Davis,    Bryan Cave LLP,    161 N. Clark St. Suite 4300,     Chicago, IL 60601-3430
aty            +Aryeh E. Stein,    Meridian Law, LLC,    600 Reisterstown Road,    Suite 700,    Suite 700,
                 Baltimore, MD 21208-5110
intp           +Jeffrey M. Sirody,    Jeffrey M. Sirody and Associates, P.A.,     1777 Reisterstown Road,
                 Suite 360 E,    Baltimore, MD 21208-6318
cr              Texas Comptroller of Public Accounts,     Office of the Attorney General,
                 John Stern, Assistant Attorney General,     c/o Megan Becker, Paralegal,     P.O. Box 12548,
                 Austin, TX 78711-2548
desig          +Warren Wiggins,    P.O. Box 597,    Randallstown, MD 21133-0597
cr             +c/o First National Bank of Pennsylvania,     Richard A. DuBose, III,     Gebhardt & Smith LLP,
                 One South Street,    Suite 2200,    Baltimore, MD 21202-3281
14620321       +5-H Services Inc.,    4944 FM 855 W.,    Bullard, TX 75757-7307
14620322       +A & A Glass,    1200 South Collings Road,    Camden, NJ 08104-3029
14620323        A/C Supply Comapny Inc.,    P. O. Box 11340,     Fort Worth, TX 76110-0340
14620324       +Ace Alarm & Comm., LLC,    P. O. Box 65,    Kenner, LA 70063-0065
14620325       +Admiral Elevator Co., Inc.,     900 N. Leigh Street,    Baltimore, MD 21205-3047
14620326        Admiral Elevator Company,     P. O. Box 62513,    Baltimore, MD 21264-2513
14620327       +Advanced Door Service,    P. O. Box 861,    Landsdale, PA 19446-0646
14620328       +Advanced Power /Albireo Energy,     126 Sandy Drive,    Newark, DE 19713-1147
14620329       +Air Filters, Inc.,    8282 Warren Road,    Houston, TX 77040-2602
14620330        Air-Nu Filters,    P. O. Box 454,    Metarie, LA 70004-0454
14620331       +Alan Pikula,    5000 Wissahickon Avenue,    Philadelphia, PA 19144-4867
14620332        Albireo Energy,    127 Sandy Drive,    Newark, DE 19713
14620333       +Alltemp Insulations,    P. O. Box 5125,    Slidell, LA 70469-5125
14620335       +American Linen,    550 N. Church Street,    Las Cruces, NM 88001-3498
14620337        American Sprinkler Co. Inc.,     P. O. Box 4748,    Covington, LA 70434-4748
14620338       +American Sprinkler Company,     P.O. Box 10487,    Harahan, LA 70181-0487
14620339       +Ameritel Corporation,    15010 Broschart Road,     Rockville, MD 20850-6366
14620340       +Angelos Enterprises,    3808 Karen Drive,    Chalmette, LA 70043-2553
14569080       +Anthony J. Gubitosi,    104 Parker Dr.,    Middletown, DE 19709-2615
14620341       +Apex Controls 1, LLC,    24 Hagerty Blvd., Suite 6,     West Chester, PA 19382-7595
14620342       +Apex Engineering,    Products Corporation,     1241 Shoreline Drive,    Aurora, IL 60504-6768
14620343       +Associated Landscape Services, LLC,     P.O. Box 1269,    Bellville, TX 77418-6244
14620345        Atlantic Services, Inc.,    P. O. Box 1009,     Bel Air, MD 21014-7009
14620346       +Automatic Protection Services,     400 N. Walnut Avenue,    Broken Arrow, OK 74012-2353
14569810       +BRM Services, Inc.,    c/o Britt Rodgers-Mitchell, CEO,     3411 Triana Boulevard,
                 Huntsville, Alabama 35805-4688
14620347       +Baxter Clean Care,    114 E. Niblick Street,     Longview, TX 75604-4120
14570660       +Ben Bowden,    Robein, Urann, Spencer, Picard,     & Cangemi,   2540 Severn Avenue, Suite 400,
                 Metairie, LA 70002-5955
14620348       +Ben Maines Air,    Conditioning, Inc.,    205 Entereprise Street,     Longview, TX 75604-5004
14620349       +Bernhard Mechanical,    Contractors, Inc.,     P. O. Box 62690,   Lafayette, LA 70596-2690
14620350       +Best Plumbing Specialties Inc,     P.O. Box 750,    Myersville, MD 21773-0750
14570661       +Blaise Sternberger,    Robein, Urann, Spencer, Picard,     & Cangemi,
                 2540 Severn Avenue, Suite 400,     Metairie, LA 70002-5955
14620351       +Blue Flash Sewer Service,     P. O. Box 23243,    Harahan, LA 70183-0243
14570666       +Brad Jaufre,    Robein, Urann, Spencer, Picard,     & Cangemi,   2540 Severn Avenue, Suite 400,
                 Metairie, LA 70002-5955
14620353       +Breeze Landscaping & Maintenance,     #10 Widly Drive,    Toswell, NM 88203-2620
14620354        Buck Kreihs Marine Repair, LLC,     P. O. Box 53305,    New Orleans, LA 70153-3305
14620355        Buckeye Cleaning Centers,     P. O. Box 840002,    Kansas City, MO 64184-0002
14620356       +Bud Griffin Customer Support,     5010 Terminal,    Bellaire, TX 77401-6007
14620358       +Burke Industries,    2001 S. Medford Drive,     Lufkin, TX 75901-6260
14620357       +Burke Industries,    2003 S. Medford,    Lufkin, TX 75901-6260
14560932       +Burlington Metals LLC,    1406 Burlington Bypass,     Burlington, NJ 08016-4017
14620359       +Burlington Metals, LLC.,    1406 Burlington BY-PASS,     Burlington, NJ 08016-4017
14415834       +Business Merchant Funding,     Jason Gang, Esq.,    1245 Hewlett Plaza, #478,
                 Hewlett, NY 11557-4021
14573906       +Business Merchant Funding,     3301 N. University Drive,    Suite 300,
                 Pompano Beach, FL 33065-4149
14620361       +C.O.P.S. Monitoring,    P. O. Box 836,    Williamstown, NJ 08094-0836
14620374       +CNA Insurance Companies,    1954 Greenspring Drive Suite 515,     Lutherville, MD 21093-4130
14620380       +COPS Monitoring,    1041 Glassboro Road,    Williamstown, NJ 08094-3546
14620383       +CPR Services,    3C Marlen Drive,    Robbinsville, NJ 08691-1650
14620362       +Capp, Inc.,    P. O. Box 127,    Clifton Heights, PA 19018-0127
14620363       +Carson K.C. Mok,,    Consulting Engineer, P.A.,     9001 Ottawa Place,
                 Silver Spring, MD 20910-2257
14620364        Cavalier Business Communications,     P. O. Box 9001111,    Louisville, KY 40290-1111
14570625       +Central Pension Fund of the IUOE,     and Participating Employers,     Charles W. Gilligan,
                 5301 Wisconsin Ave., N.W Suite 800,     Washington, DC 20015-2000
14620366       +Charles D. Lynn,    5448 Ledge Road,    Slatington, PA 18080-4154
14620367       +Charles King,    522 Homestead Avenue,    Mount Holly, NJ 08060-1243
14573907        Chase Auto Finance,    PO Box 910706,    Fort Worth, TX 76101
           Case 18-12095-BFK       Doc 181 Filed 12/23/18 Entered 12/24/18 00:26:06                  Desc
                                  Imaged Certificate of Notice Page 3 of 8


District/off: 0422-9          User: douglasse              Page 2 of 7                    Date Rcvd: Dec 21, 2018
                              Form ID: VAN015              Total Noticed: 315


14620369       +ChemTreat, Inc.,    5640 Cox Road,    Glen Allen, VA 23060-9297
14620370       +Cholin Corp., Inc.,    1427 West Southern Avenue,     S. Williamsport, PA 17702-7026
14620371        Cintas Corporation,    P. O. Box 630803,     Cincinnati, OH 45263-0803
14620372       +City of Sherman,    P. O. Box 869084,    Plano, TX 75086-9084
14620373       +City of Tyler,    P. O. Box 336,    Tyler, TX 75710-0336
14620375       +Coastal Sprinkler,    6233 Industrial Road,     Beaumont, TX 77705-6964
14620376       +Commonwealth of Virginia,     Department of Taxation,    600 E Main Street #1100,
                 Richmond, VA 23219-2416
14573905       +Comptroller of Maryland,     110 Carroll Street,    Annapolis, MD 21411-0001
14415835       +Comptroller of Maryland,     Revenue Admins Division,    Annapolis, MD 21411-0001
14620378       +Concord Mechanical Inc.,     P. O. Box 2045,    Boyd, TX 76023-2045
14620379       +Control and Instrument Svcs.,     P. O. Box 2437,    Slidell, LA 70459-2437
14620381        Corrigo, Inc.,    Dept 0439,    P. O. Box 120439,    Dallas, TX 75312-0439
14620382       +Coyote Cabling, LLC,    742 West Palms,    Las Cruces, NM 88007-8146
14620384       +Crespo’s Construction,     2212 Aramis Drive,    Meraux, LA 70075-2571
14523698       +Cristie L. Massey,    600 W. Avalon Ave. #273,      Longview, TX 75602-5162
14607476       +Cummins Inc.,    c/o NCS,    729 Miner Road,    Highland Heights, OH 44143-2117
14620385        Cummins Mid-South L.L.C.,     P. O. Box 842316,    Dallas, TX 75284-2316
14620396       +DVL Group, Inc.,    115 Sinclair Road,    Bristol, PA 19007-1522
14620386       +David’s Roofing and Remodeling,     5301 Victory Drive,    Marshall, TX 75672-8456
14620389       +DelVal Equipment,    604 General Washington Ave.,     West Norriton, PA 19403-3662
14620390       +Dennis Canlas,    9 Huckleberry Avenue,    Sicklerville, NJ 08081-1634
14570653       +Dennis Goosney,    Robein, Urann, Spencer, Picard,     & Cangemi,    2540 Severn Avenue, Suite 400,
                 Metairie, LA 70002-5955
14570703       +Dennis L. Canlas,    9 Huckleberry Ave,    Sicklerville, NJ 08081-1634
14620391       +Design Security Controls,     1511 Upland Drive, Suite 103,     Houston, TX 77043-4711
14620393       +Dowlin Electric,    165 Oak Road,    Conestoga, PA 17516-9219
14620394       +Dudley Burruss,    12801 Mill Road,    Fredericksburg, VA 22407-2221
14620395       +Duff Company,    P. O. Box 618,    Norristown, PA 19404-0618
14620397       +Dygent Gates,    13150 Liberty School Road,     Azle, TX 76020-5724
14453586       +EBF Partners, LLC,    8200 N.W. 52nd Terrace, Suite 200,      Doral, Florida 33166-7852
14620398       +Eagle Insulation,    P O. Box 51568,    New Orleans, LA 70151-1568
14620399       +East Coast Elevator Services, LLC,     25 Rogers Place,    Turnersville, NJ 08012-2885
14620400       +Eastcoast Elevator Svcs., LLC,     25 Roger’s Place,    Turnersville, NJ 08012-2885
14620401       +Ecosave Automation Inc.,     4000 South 26th Street,    Philadelphia, PA 19112-1613
14620402       +Electrical Power Systems Inc.,     240 A New Churchmans Road,     New Castle, DE 19720-3110
14415836       +Empire Funding,    Jason Gang, Esq.,    1245 Hewlett Plaza, #478,     Hewlett, NY 11557-4021
14573908       +Empire Funding,    505 Park Avenue,    Baltimore, MD 21201-4668
14620404        Entech Sales & Services, Inc.,     P. O. Box 650110,    Dallas, TX 75265-0110
14620406       +Executive Summary Associates, LLC,     P.O. Box 1523,    Alamogordo, NM 88311-1523
14620407       +Express Pest Control,     323 Industrial Blvd # C,    McKinney, TX 75069-7325
14620418       +FPS Fire Sprinkler, LLC,     2429 E Loop 820N,    Fort Worth, TX 76118-6933
14620408        Facility Solutions Group,     P. O. Box 896508,    Charlotte, NC 28289-6508
14620409       +Fairborn Equipment Company Inc,     P. O. Box 123,    Upper Sandusky, OH 43351-0123
14620410       +Fairborn Mid Atlantic,     Bristol Commerce Center,    2201 Green Lane, Unit 6,
                 Levittown, PA 19057-4112
14620411       +Federal Express,    P. O. Box 371461,    Pittsburgh, PA 15250-7461
14620412       +Ferrara’s Heating & Air Co Inc,     P. O. Box 154107,    Lufkin, TX 75915-4107
14620415       +Firetron, Inc.,    10101 A Stafford Center Drive,     Stafford, TX 77477-5026
14415838       +First National Bank,    4140 East State St.,     Hermitage, PA 16148-3401
14620416       +First National Bank of PA,     c/o David Fontana, Esquire,     One South Street, Suite 2200,
                 Baltimore, MD 21202-3281
14426593       +First National Bank of Pennsylvania,     4140 E. State Street,     Hermitage, PA 16148-3401
14420923        First National Bank of Pennsylvania,     Richard A. DuBose, III, Esq.,     GEBHARDT & SMITH LLP,
                 One South Street, Suite 2200,     Baltimore, Maryland 21202-3281
14573904        First National Bank of Pennsylvania,     C/O David Fontana, Esquire,     GEBHARDT & SMITH LLP,
                 One South Street, Suite 2200,     Baltimore, Maryland 21202-3281
14502178       +First National Bank of Pennsylvania,     1000 Bestgate Road,     Annapolis, Maryland 21401-3364
14415839      #+Forward Financing,    36 Bromfield Street,     Boston, MA 02108-5273
14570669       +Frank Mercadel,    Robein, Urann, Spencer, Picard,     & Cangemi,    2540 Severn Avenue, Suite 400,
                 Metairie, LA 70002-5955
14620419       +Fraser Advanced Information Systems,     320 Penn Avenue,     West Reading, PA 19611-1127
14620420        G&M Electric Sales Co., Inc.,     P. O. Box 19063,    New Orleans, LA 70179-0063
14620423        GSA-Acquisition, Mgmt Division,     819 Taylor Street,    Fort Worth, TX 76102-6124
14620422       +GSA-Acquisition-ServicesBranch,     819 Taylor Street,    Fort Worth, TX 76102-6195
14620425       +GSA-Louisiana,    819 Taylor Street,    Fort Worth, TX 76102-6195
14620426       +GSA-Maryland Section,     100 S Independence Mall W,    Philadelphia, PA 19106-2320
14620427       +GSA-Mid Atlantic Region,     100 S Independence Mall W,    Philadelphia, PA 19106-2320
14620428       +GSA-Support Services Branch,     100 S Independence Mall W,     Philadelphia, PA 19106-2320
14620421       +Green’s Lawn Care,    2389 Newport Road,     Batesville, AR 72501-9706
14570671       +Greg Mundy,    Robein, Urann, Spencer, Picard,     & Cangemi,    2540 Severn Avenue, Suite 400,
                 Metairie, LA 70002-5955
14620388       +Gulf Coast Bank and Trust Co.,     P. O. Box 731152,    Dallas, TX 75373-1152
14620430       +HAI Integrated Building Services, Inc.,      8307 Old Frederick Road,
                 Ellicott City, MD 21043-1913
14620429      ++HB MCCLURE COMPANY,    PO BOX 1745,    HARRISBURG PA 17105-1745
               (address filed with court: H.B. McClure Company,       P. O. Box 1745,    Harrisburg, PA 17105)
14573910       +HOP Capital,    2591 Krameria Street,    Denver, CO 80207-3436
14415840       +HOP Capital,    Jason Gang, Esq.,    1245 Hewlett Plaza, #478,     Hewlett, NY 11557-4021
14620432       +Harry Kirby,    9804 Kenmore Court,    Fredericksburg, VA 22408-9527
           Case 18-12095-BFK       Doc 181 Filed 12/23/18 Entered 12/24/18 00:26:06                  Desc
                                  Imaged Certificate of Notice Page 4 of 8


District/off: 0422-9          User: douglasse              Page 3 of 7                    Date Rcvd: Dec 21, 2018
                              Form ID: VAN015              Total Noticed: 315


14569079       +Henry E. Marchiani,    6 Binford Ln,    Wilmington, DE 19810-3218
14620433       +Herman Goldner, Inc.,    7777 Brewster Avenue,     Philadelphia, PA 19153-3298
14620434       +High Desert Pest Control, Inc.,     P.O. Box 1894,    Roswell, NM 88202-1894
14620435       +Honeywell International Inc.,     12490 Collection Center Drive,     Chicago, IL 60693-0124
14568581       +Honeywell International, Inc.,     950 Keynote Circle,    Brooklyn Hts, OH 44131-1880
14620436       +Honeywell, Inc.,    512 Virginia Drive,    Fort Washington, PA 19034-2707
14570672       +Ian Rayes,    Robein, Urann, Spencer, Picard,     & Cangemi,    2540 Severn Avenue, Suite 400,
                 Metairie, LA 70002-5955
14620438       +Ideal Lighting,    742 Little Farms Avenue,    Metairie, LA 70003-5912
14620439       +Imperial Pest Control,    1921 Jefferson Highway,     Jefferson, LA 70121-3815
14620442       +Interstate Batteries of AR,    2020 Lantrip Road,     Sherwood, AR 72120-4222
14462463       +JPMorgan Chase Bank, N.A.,    McCabe, Weisberg & Conway, LLC,      312 Marshall Avenue, Suite 800,
                 Laurel, MD 20707-4808
14461139       +JPMorgan Chase Bank, N.A.,    c/o McCabe, Weisberg & Conway, LLC,
                 312 Marshall Avenue, Suite 800,     Laurel, MD 20707-4808
14620443       +Jackson Grease Trap,    P.O. Box 1007,    Kenner, LA 70063-1007
14620444       +James Wood, Jr.,    P. O. Box 241,    Partlow, VA 22534-0241
14571247       +Jason Earl,    2221 Franklin Dr.,    Vineland, NJ 08361-8544
14620445       +Jason Earl,    202 Boxwood Drive,    Vineland, NJ 08361-2955
14616876       +Javier David Cortez,    848 Pinemore Dr.,    Brownsville, TX 78526-4276
14570663       +Jean Lansou,    Robein, Urann, Spencer, Picard,     & Cangemi,    2540 Severn Avenue, Suite 400,
                 Metairie, LA 70002-5955
14620446       +Jefferson Battery Co., Inc.,     700 Jefferson Highway,    Jefferson, LA 70121-2521
14568721       +Jefferson Sprinkler, Inc.,    Thomas Cortazzo,     400 Poydras Street, Suite 1300,
                 New Orleans, LA 70130-3245
14620448       +John Del Vecchio,    19 Spruce Avenue,    Bordentown, NJ 08505-1922
14570668       +John Polk,    Robein, Urann, Spencer, Picard,     & Cangemi,    2540 Severn Avenue, Suite 400,
                 Metairie, LA 70002-5955
14620449       +Johnson Controls, Inc.,    P. O. Box 730068,     Dallas, TX 75373-0068
14620450       +Johnstone of New Orleans,    P. O. Box 23716,     Harahan, LA 70183-0716
14573923       +Joseph C. Barsalona II, Esquire,     12301 North Market Street,     PO Box 1347,
                 Wilmington, DE 19899-1347
14620451       +Joseph C. Barsalona, II, Esq.,     1201 North Market Street,     P O Box 1347,
                 Wilmington, DE 19899-1347
14636446       +Juan L. Longoria,    47 Alan A Dale St.,    Brownsville, TX 78521-3513
14620452       +Kensol Airways,    864 3rd Street,    Whitehall, PA 18052-5926
14620453       +Kevin C. McGuire,    370 Land Or Drive,    Ruther Glen, VA 22546-1238
14620454        Kroff Chemical Company, Inc.,     P. O. Box 76710,    Cleveland, OH 44101-6500
14620455       +Kroff Chemical Company, Inc.,     12 Federal Street,    Suite 450,    Pittsburgh, PA 15212-5753
14645729       +Kubota Credit Corporation,    PO Box 9013,    Addison, Texas 75001-9013
14573911       +Kubota Tractor Corporation,    PO Box 2046,    Grapevine, TX 76099-2046
14620457       +Lannick Construction,    2509 Tuscan Hills Lane,     Las Cruces, NM 88011-4258
14620458       +Lanyap Pest Control,    P.O. Box 84134,    Pearland, TX 77584-0018
14620459        Letsos Company,    P. O. Box 36927,    Houston, TX 77236-6927
14620461       +Lubrication Engineers, Inc.,     P. O. Box 16025,    Wichita, KS 67216-0025
14620462       +Mara Restoration,    150 Roesch Avenue,    Oreland, PA 19075-1715
14551615       +Mara Restoration, Inc,    James McNally, Esq.,     525 William Penn Place, Suite 3005,
                 Pittsburgh, PA 15219-1707
14570716       +Matthew Leonard,    665 Santa Fe Drive,    Mantua, NJ 08051-1345
14531466       +Mebro Inc.,    d/b/a ServPro of Brandywine/Wilmington,     Derek C. Abbott,
                 1201 North Market Street, 16th Floor,     Wilmington, DE 19801-1147
14620464       +Mercer Group International,    P. O. Box 5626,     Trenton, Nj 08638-0626
14569082       +Michael C. Litostansky,    15 Pine Place,    Newark, DE 19711-3440
14573903       +Michael J. Marley Jr.,    414 Burk Ave.,    Ridley Park, PA 19078-2609
14570718       +Michael W. Robinson,    1206 Morgan Ave.,    Cinnaminson, NJ 08077-2240
14620465       +Mike Marley,    414 Burk Avenue,    Ridley, PA 19078-2609
14570656       +Mike Montz,    Robein, Urann, Spencer, Picard,     & Cangemi,    2540 Severn Avenue, Suite 400,
                 Metairie, LA 70002-5955
14620466        Mine Safety Appliances Company,     P. O. Box 640348,    Pittsburgh, PA 15264-0348
14620467       +Miner Ltd. dba House of Doors,     11827 Tech Com., Suite 115,     San Antonio, TX 78233-6015
14568805       +Minor Houston, LTD,    Material Handling Services, LLC,      3235 Levis Commons Blvd., Ste. 3235,
                 Perrysburg, OH 43551-7145
14620468       +Mitchell’s Lock & Safe Co Inc,     201-B North 9th Street,     Philadelphia, PA 19107-1847
14620470       +Mr. Rooter Plumbing,    P. O. Box 8010,    Lumberton, TX 77657-0010
14620471       +Mr. ShrinkWrap,    P. O. Box 697,    Media, PA 19063-0697
14620473       +Naughton Energy Corp.,    P. O. Box 709,    1898 Route 940,     Pocono Pines, PA 18350-7744
14620474       +Nea Wiggins,    8809 Stone Ridge Circle,    Unit 301,    Pikesville, MD 21208-1065
14620475       +New & Associates, LLC,    P. O. BOX 6335,    Metairie, LA 70009-6335
14620476       +NextWave Solutions,    P. O. Box 1814,    Seaford, NY 11783-0420
14620477        Oliver Fire Protection,    & Security,    501 Feheley Drive,     King of Prussia, PA 19406-2690
14620478       +Oliver Fire Protection,    501 Feheley Drive,     King of Prussia, PA 19406-2611
14620479       +Oliver Plumbing Incorporated,     818 N. Raguet,    Lufkin, TX 75904-2897
14620480        Overhead Door Corporation,    Advanced Door Service,     P. O. Box 740702,
                 Atlanta, GA 30374-0702
14620481       +Overhead Door of New Orleans,     P. O. Box 741605,    Atlanta, GA 30384-0001
14415844       +PBS Capital,    15851 North Dallas Parkway Ste 210,     Addison, TX 75001-6326
14555633       +PJM Mechanical Contractors Inc.,     1688 Fifth Street,    Ewing, NJ 08638-3037
14570662       +Patrick Clesi,    Robein, Urann, Spencer, Picard,     & Cangemi,    2540 Severn Avenue, Suite 400,
                 Metairie, LA 70002-5955
14620482       +Paul Whitman,    48 Haddon Avenue,    Gibbsboro, NJ 08026-1008
           Case 18-12095-BFK       Doc 181 Filed 12/23/18 Entered 12/24/18 00:26:06                   Desc
                                  Imaged Certificate of Notice Page 5 of 8


District/off: 0422-9          User: douglasse               Page 4 of 7                   Date Rcvd: Dec 21, 2018
                              Form ID: VAN015               Total Noticed: 315


14415843       +Payroll Funding LLC,    10785 W. Twain Avenue, Suite 200,      Las Vegas, NV 89135-3028
14532870       +Pennsylvania Equipment Sales CO., LLC,      858 Old Mill Road,     Pittsburgh, PA 15238-1747
14620486        Personnel Concepts Limited,     P. O. Box 5750,    Carol Stream, IL 60197-5750
14620490       +Powers of Arkansas,    5440 Northshore Drive,     North Little, AR 72118-5319
14620489       +Powers of Arkansas,    P. O. Box 8112,     Little Rock, AR 72203-8112
14620491       +Precision PSI Inc.,    P. O. Box 640754,     Kenner, LA 70064-0754
14620492       +Pritchett Controls,    6980 Muirkirk Meadows Drive,      Beltsville, MD 20705-6312
14620493       +Pritchett Controls, Inc.,     6980 Miurkirk Meadows Drive,     Beltsville, MD 20705-6312
14620494       +Proton Electric,    719 W. Front Street,     Suite 69,    Tyler, TX 75702-7964
14620495       +R. E. Michel Company, Inc.,     P. O. Box 2318,    Baltimore, MD 21203-2318
14620496       +RD3, Inc.,    9871 East Progress Circle,     Greenwood Vil., CO 80111-3672
14570704       +Rebecca K. Reilly,    135 East Ormond Ave,     Hadden Twp, NJ 08107-1217
14620497        Rexel Inc.,    P. O. Box 416443,    Boston, MA 02241-6443
14620498       +Rite Choice Uniforms,    DBA Brown’s Uniforms,     P. O. Box 792318,     New Orleans, LA 70179-2318
14620499       +River Parrish Disposal,     P.O. Box 10482,    New Orleans, LA 70181-0482
14568577       +Roberto Torres,    64 Yale Ave,    New Castle, DE 19720-4328
14620500       +Rudd Alarms,    P. O. Box 130336,    Tyler, TX 75713-0336
14620501       +Rudd Contracting Co., Inc.,     P. O. Box 298,    Tyler, TX 75710-0298
14641462       +Rudd Safety Co., Inc.,    PO Box 130336,     Tyler, TX 75713-0336
14620502        Rumsey Electric Co.,    P. O. 824429,    Philadelphia, PA 19182-4429
14620503       +Rustic Fence Specialists Inc,     500 N. Bowen Road,     Arlington, TX 76012-4818
14569855       +Sarai Investment Corporation,     Attn: Accounting,     3405 Triana Boulevard,
                 Huntsville, Alabama 35805-4641
14570283       +Sarai Services Group, Inc.,     C/O Joshuah Rodery, C.O.O.,     3405 Triana Boulevard,
                 Huntsville, Alabama 35805-4641
14415845       +Saturn Funding,    1322 Manning Pkwy,    Powell, OH 43065-1100
14620506       +Scanex, Inc,    P. O. Box 331,    Kiln, MS 39556-0331
14620507       +Schindler Elevator Corporation,     6800 Muirkird Road,     Beltsville, MD 20705-1227
14620508       +Schneider Electric Buildings Americas, Inc.,      Jennifer V. Doran,
                 Hinckley Allen, 28 State Street,     Boston, MA 02109-1775
14620509       +Security and Data Technologies,     101 Pheasant Run,     Newtown, PA 18940-1820
14573922       +Serv Pro,    c/o Tara Brown,    225 North James Street,     Reading, PA 19608
14620510       +ServPro,    c/o Tara Brown,    225 North James Street,     Reading, PA 19608
14620511      #+Shades of Green,    1381 S. Pennsylvania Avenue,     Morrisville, PA 19067-1275
14620513       +Shepherd Electric Company,     7401 Pulaski Highway,     Baltimore, MD 21237-2529
14620514        Siemen Building Technologies,     P. O. Box 2134,    Carol Stream, IL 60132-2134
14620515       +Siemens Industry, Inc.,     1450 Union Meeting Rd.,     Bluebell, PA 19422-1920
14620516       +Siemens Industry, Inc.,     7850 Collections Center Drive,     c/o Bank Of America,
                 Chicago, IL 60693-0078
14620517       +Simplex Grinnell,    1125 E Collins Blvd,     Richardson, TX 75081-7218
14620518       +South Jersey Glass & Door Co.,     2732 S.W. Boulevard,     P. O. Box 157,
                 Vineland, NJ 08362-0157
14620519       +Southwest Dispatch Center, LP,     Progressive Monitoring Solut.,      851 International Pkwy, #181,
                 Richardson, TX 75081-2802
14620520       +Southwest Dispatcher,    851 International Parkway,      Suite 181,    Richardson, TX 75081-2802
14620521       +Southwest Fire,    400 Industrial Blvd,     Suite 204,    Mansfield, TX 76063-2209
14620523       +Standard Utility Construction,     2630 W. Freeway, Suite 200,      Fort Worth, TX 76102-7118
14620525       +Stephens & Company A/C,     & Heating LLC,    P. O. Box 1814,     Metairie, LA 70004-1814
14620526       +StopFire, LLC,    221 Partridge Road,    Slidell, LA 70461-2903
14620528       +Suddenlink Communications,     P. O. Box 742535,    Cincinnati, OH 45274-2535
14620527       +Suddenlink Communications,     12444 Powerscourt Drive,     Suite 450,    St. Louis, MO 63131-3632
14620529        SupplyWorks,    P. O. Box 404284,    Atlanta, GA 30384-4284
14620530       +Tate Engineering Systems, Inc.,     1560 Caton Center Drive,      Baltimore, MD 21227-1556
14620531        Taylor’s Quality Lawn and Lawn Service,      4944 Farm to Market 855 W,     Bollard, TX 75757
14620532       +Terminix,    1902 Grane Blvd,    Tyler, TX 75703-4406
14620533        Terminix Processing Center,     P. O. Box 742592,    Cincinnati, OH 45274-2592
14620534        Texas Chiller Systems,    P. O. Box 792248,     San Antonio, TX 78279-2248
14424206        Texas Comptroller of Public Accounts,      Attorney General’s Office,
                 Bankruptcy & Collections Division,     P.O. Box 12548,     Austin, TX 78711-2548
14620536      #+The Bugyman Exterminators, Ltd.,     P.O. Box 8523,     Las Cruces, NM 88006-8523
14620537       +The Standard,    1100 SW Sixth Avenue,     Portland, OR 97204-1093
14568799       +The Travelers Indemnity Company,     Travelers - Account Resolution,
                 One Tower Square 0000-FP-15,     Hartford, CT 06183-0001
14620538       +Thermal Gas Systems,    P. O. Box 803,     Roswell, GA 30077-0803
14620539       +Thomas Riffe,    3609 N. Rock Creek Road,     Fredericksburg, VA 22407-4887
14620540       +Toby’s Lawn Care,    2100 Bonnie Ann,    Marrero, LA 70072-4803
14570664       +Tommy Jatanik,    Robein, Urann, Spencer, Picard,      & Cangemi,    2540 Severn Avenue, Suite 400,
                 Metairie, LA 70002-5955
14620541       +Total Fire and Safety, Inc.,     7909 Carr Street,     Dallas, TX 75227-4056
14620542        Trane U.S., Inc.,    P. O. Box 845053,     Dallas, TX 75284-5053
14620544       +Tyco Integrated Security,     3601 Eisenhower Ave.,     Alexandria, VA 22304-6425
14620545        Tyco Integrated Security, LLC,     P. O. Box 371994,     Pittsburgh, PA 15250-7994
14476830       +U.S. Department of Labor,     Employee Benefits Security Admin.,
                 1335 East-West Highway, Ste. 200,     Silver Spring, MD 20910-6253
14640016       +US Department of Labor/Wage & Hour Division,      1617 John F. Kennedy Blvd, #1780,
                 Philadelphia, PA 19103-1849
14620547       +United Security Services,     2218 Atkinson Dr,    Lufkin, TX 75901-2561
14620546       +United Security Services,     2218 Atkinson Drive, Suite F,     Lufkin, TX 75901-2521
14537471       +United States of America,     Robert K. Coulter,    Assistant United States Attorney,
                 2100 Jamieson Avenue,    Alexandria, Virginia 22314-5794
           Case 18-12095-BFK       Doc 181 Filed 12/23/18 Entered 12/24/18 00:26:06                  Desc
                                  Imaged Certificate of Notice Page 6 of 8


District/off: 0422-9           User: douglasse              Page 5 of 7                   Date Rcvd: Dec 21, 2018
                               Form ID: VAN015              Total Noticed: 315


14620552       +VSC Fire & Security, Inc.,     10640 Iron Bridge Road Suite G,     Jessup, MD 20794-9496
14620550       +Veronica Ciaruffoli,    218 Greenwave Blvd.,    Larksville, PA 18704-1652
14483404       +W. W. Grainger, Inc.,    401 South Wright Road W4E.C37,     Janesville, WI 53546-8729
14527073       +W.T.S., Inc.,    P.O. Box 910,    Alexander, AR 72002-0910
14620561       +WW Contractors Holding, LLC,     115 W. Mulberry Street,    Baltimore, MD 21201-3619
14620562        WW Grainger,    Dept. 815246681,    Palatine, IL 60038-0001
14570655       +Walter Kaufman,    Robein, Urann, Spencer, Picard,     & Cangemi,    2540 Severn Avenue, Suite 400,
                 Metairie, LA 70002-5955
14620553       +Warren Wiggins,    3605 Garth Manor Court,    Woodstock, MD 21163-1056
14415846       +Warren Wiggins,    3605 Garth Manor Ct.,    Woodstock, MD 21163-1056
14620554       +Washington Redskins,    21300 Redskin Park Drive,     Ashburn, VA 20147-6100
14415847       +Washington Redskins,    Headquarters,    21300 Redskin Park Dr,     Ashburn, VA 20147-6100
14620557       +Water Treatment Services,    P.O. Box 910,    Alexander, AR 72002-0910
14620559        Waukesha-Pearce Industries Inc,     P. O. Box 204116,    Dallas, TX 75320-4116
14620560       +Western States Fire Protection Co.,     1031 Hawkins Blvd,    El Paso, TX 79915-1211
14570665       +Williams Burtchaell,    Robein, Urann, Spencer, Picard,     & Cangemi,
                 2540 Severn Avenue, Suite 400,     Metairie, LA 70002-5955
14620563       +You Grow We Mow,    P. O. Box 8130,    Jacksonville, AR 72078-8130
14561865       +Young Law Firm, LLC,    t/a Business & Technology Law Group,      Christopher S. Young, Esq.,
                 6310 Hillside Court, Suite 160,     Columbia, MD 21046-1081

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +EDI: AISACG.COM Dec 22 2018 09:08:00       BMW Bank of North America, c/o AIS Portfolio Servi,
                 4515 N Santa Fe Ave. Dept. APS,     Oklahoma City, OK 73118-7901
cr             +EDI: AISACG.COM Dec 22 2018 09:08:00       BMW Financial Services NA, LLC, c/o AIS Portfolio,
                 4515 N Santa Fe Ave. Dept. APS,     Oklahoma City, OK 73118-7901
14620344       +EDI: ATTWIREBK.COM Dec 22 2018 09:08:00       AT&T,   P. O. Box 105414,     Atlanta, GA 30348-5414
14415832       +EDI: AMEREXPR.COM Dec 22 2018 09:08:00       American Express,    Po Box 297871,
                 Fort Lauderdale, FL 33329-7871
14424946        EDI: BECKLEE.COM Dec 22 2018 09:08:00       American Express Travel Related Services Company,,
                 Inc.,   c/o Becket and Lee LLP,     PO Box 3001,   Malvern PA 19355-0701
14420836       +EDI: AISACG.COM Dec 22 2018 09:08:00       BMW Bank of North America,
                 AIS Portfolio Services, LP,    4515 N Santa Fe Ave. Dept. APS,     Oklahoma City, OK 73118-7901
14454095       +EDI: AISACG.COM Dec 22 2018 09:08:00       BMW Bank of North America c/o AIS Portfolio Servic,
                 4515 N Santa Fe Ave. Dept. APS,     Oklahoma City, OK 73118-7901
14415833        EDI: BMW.COM Dec 22 2018 09:08:00       BMW Financial Services,    PO Box 78066,
                 Phoenix, AZ 85062-8066
14422269       +EDI: AISACG.COM Dec 22 2018 09:08:00       BMW Financial Services NA, LLC,
                 AIS Portfolio Services, LP,    4515 N Santa Fe Ave. Dept. APS,     Oklahoma City, OK 73118-7901
14454096       +EDI: AISACG.COM Dec 22 2018 09:08:00       BMW Financial Services NA, LLC c/o AIS Portfolio S,
                 4515 N Santa Fe Ave. Dept. APS,     Oklahoma City, OK 73118-7901
14544619        E-mail/Text: accounting@corrigo.com Dec 22 2018 04:24:08        Corrigo Incorporated,
                 8245 SW Tualatin Sherwood Road,     Tualatin, OR 97062
14620365        E-mail/Text: bmg.bankruptcy@centurylink.com Dec 22 2018 04:24:57         Century Link,
                 P. O. Box 96064,    Charlotte, NC 28296-0064
14620392       +E-mail/Text: angela.coleman@dc.gov Dec 22 2018 04:24:29        District of Columbia,
                 Office of Tax and Revenue,    1101 4th Street, SW,     Washington, DC 20024-4457
14415837        E-mail/Text: Bankruptcy@whetstoneholdings.com Dec 22 2018 04:25:40         Everest Business Funding,
                 2001 NW 107 Ave,    Miami, FL 33172
14620413       +E-mail/Text: tdavidson@firetrol.net Dec 22 2018 04:25:39        Firetrol Protection Sys., Inc,
                 1392 Swisco Road,    Sulphur, LA 70665-8202
14620414       +E-mail/Text: tdavidson@firetrol.net Dec 22 2018 04:25:39        Firetrol Protection Systems,
                 10320 Markison Road,    Dallas, TX 75238-1648
14620429        E-mail/Text: ar@hbmcclure.com Dec 22 2018 04:24:09        H.B. McClure Company,    P. O. Box 1745,
                 Harrisburg, PA 17105
14620431       +E-mail/Text: rhasty@hanoveruniform.com Dec 22 2018 04:25:11        Hanover Uniform Company,
                 3501 Marmenco Court,    Baltimore, MD 21230-3411
14415841        EDI: IRS.COM Dec 22 2018 09:08:00       Internal Revenue Service,    PO Box 7346,
                 Philadelphia, PA 19101-7346
14620447       +E-mail/Text: tcortazzo@bhbmlaw.com Dec 22 2018 04:25:09        Jefferson Sprinkler, Inc.,
                 P. O. Box 129,    Gretna, LA 70054-0129
14573912       +E-mail/Text: bankruptcy@loanme.com Dec 22 2018 04:25:38        LoanMe,
                 1900 S. State College Blvd.,,    Suite 300,    Anaheim, CA 92806-6152
14415842       +E-mail/Text: legal@mlfactors.com Dec 22 2018 04:25:44        ML Factors,    428 Central Ave Fl 2,,
                 Cedarhurst, NY 11516-1929
14415848        E-mail/Text: bankruptcy@ondeck.com Dec 22 2018 04:25:42        On Deck Capital, Inc.,
                 101 West Colfax Ave., 10th Street,     Denver, CO 80202
14620487        E-mail/Text: bankruptcy@pb.com Dec 22 2018 04:25:34        Pitney Bowes,    P. O. Box 856042,
                 Louisville, KY 40285-6042
14568578       +E-mail/Text: bankruptcy@simplexgrinnell.com Dec 22 2018 04:25:00         SimplexGrinnell,
                 50 Technology Drive,    Attn: Bankruptcy,    Westminster, MA 01441-0001
14620522        EDI: NEXTEL.COM Dec 22 2018 09:08:00       Sprint,   P. O. Box 105243,     Atlanta, GA 30348-5243
14620524        E-mail/Text: sat_ardept@stanleyworks.com Dec 22 2018 04:24:46        Stanley Access Technologies,
                 P. O. Box 0371595,    Pittsburgh, PA 15251-7595
14620535        E-mail/Text: pacer@cpa.state.tx.us Dec 22 2018 04:25:13        Texas Comptroller,
                 P.O. Box 149348,    Austin, TX 78714-9348
14620543        E-mail/Text: ardocs@tridim.com Dec 22 2018 04:25:00        Tri Dim Filter Corp.,
                 P. O. Box 822001,    Philadelphia, PA 19182-2001
14620548       +EDI: VERIZONCOMB.COM Dec 22 2018 09:08:00       Verizon,    P. O. Box 4833,
                 Trenton, NJ 08650-4833
            Case 18-12095-BFK        Doc 181 Filed 12/23/18 Entered 12/24/18 00:26:06                  Desc
                                    Imaged Certificate of Notice Page 7 of 8


District/off: 0422-9            User: douglasse               Page 6 of 7                   Date Rcvd: Dec 21, 2018
                                Form ID: VAN015               Total Noticed: 315


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
14620549       +EDI: VERIZONCOMB.COM Dec 22 2018 09:08:00      Verizon Wireless,   P. O. Box 25505,
                 Lehigh Valley, PA 18002-5505
14620551       +E-mail/Text: TJBarnes@vscfs.com Dec 22 2018 04:24:43      Virginia Fire Protection,
                 10343-B Kings Acres Road,    Ashland, VA 23005-8059
14620555       +E-mail/Text: rmcbknotices@wm.com Dec 22 2018 04:25:35      Waste Management,   1001 Fairview St,
                 Camden, NJ 08104-2698
14620556       +E-mail/Text: rmcbknotices@wm.com Dec 22 2018 04:25:35      Waste Management of Texas, Inc.,
                 1901 Afton Street,    Houston, TX 77055-2203
                                                                                             TOTAL: 34

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty               United States of America
cr                BMW Bank of North America
cr                Financial Services Vehicle Trust as titling trust
cr                JPMorgan Chase Bank, N.A.
intp              Mebro Inc. d/b/a ServPro of Brandywine/Wilmington
cr                W. W. Grainger, Inc.
14620336          American Linen &,    Uniform Supply,    550 N. Church Street Las Cruces, NM 8800
14620387          DCIM Solutions, LLC
14620334*        +American Express,    P. O. Box 297871,    Fort Lauderdale, FL 33329-7871
14422267*        +BMW Bank of North America,    AIS Portfolio Services, LP,      4515 N Santa Fe Ave. Dept. APS,
                   Oklahoma City, OK 73118-7901
14620352*        +BMW Financial Services,    P O Box 78066,    Phoenix, AZ 85062-8066
14620360*        +Business Merchant Funding,    3301 N. University Drive Suite 300,       Pompano Beach, FL 33065-4149
14620368*         Chase Auto Finance,    P. O. Box 910706,    Fort Worth, TX 76101
14620377*        +Comptroller of Maryland,    110 Carroll Street,     Annapolis, MD 21411-0001
14620405*       ++EVEREST BUSINESS FUNDING LLC,    8200 NW 52ND TERR,     SECOND FLOOR,     DORAL FL 33166-7852
                 (address filed with court: Everest Business Funding,        2001 NW 107 Avenue,    Miami, FL 33172)
14620403*        +Empire Funding,    505 Park Avenue,    Baltimore, MD 21201-4668
14573909*        +Forward Financing,    36 Bromfield Street,     Boston, MA 02108-5273
14620417*        +Forward Financing,    36 Bromfield Street,     Boston, MA 02108-5273
14620424*        +GSA-Acquisition-ServicesBranch,     819 Taylor Street,     Fort Worth, TX 76102-6195
14620437*        +HOP Capital,    2591 Krameria Street,    Denver, CO 80207-3436
14620441*        +Internal Revenue Service,    P O Box 7346,     Philadelphia, PA 19101-7346
14620456*        +Kubota Tractor Corporation,    P O Box 2046,     Grapevine, TX 76099-2046
14620460*        +LoanMe,   1900 S. State College Blvd.,     Suite 300,    Anaheim, CA 92806-6152
14620469*        +ML Factors,   428 Central Avenue,     Floor 2,    Cedarhurst, NY 11516-1929
14620463*        +Matthew Leonard,    665 Santa Fe Drive,    Mantua, NJ 08051-1345
14620484*        +PBS Capital,    15851 North Dallas Parkway,     Suite 210,    Addison, TX 75001-6326
14620488*        +PJM Mechanical Contractors Inc,     1688 Fifth Street,     Ewing, NJ 08638-3037
14620483*        +Payroll Funding Company, LLC,    10785 W. Twain Avenue,      Suite 200,    Las Vegas, NV 89135-3028
14620485*        +Pennsylvania Equipment Sales,    858 Old Mill Road,     Pittsburgh, PA 15238-1747
14620505*        +Saturn Funding,    1322 Manning Parkway,    Powell, OH 43065-1100
14530728*        +U.S. Department of Labor,    Employee Benefits Security Admin.,
                   1335 East-West Highway, Ste. 200,     Silver Spring, MD 20910-6253
14620558*        +Water Treatment Services Inc.,    P. O. Box 910,     Alexander, AR 72002-0910
14620440       ##+Inquiries, Inc.,    129 N. West Street,    Easton, MD 21601-2774
14620472       ##+National Battery Co.,    4500 Rte. 130 North,     Pennsauken, NJ 08109-2115
14620504       ##+Sam Fazio Steam Cleaning,    236 Empress Court,     Madisonville, LA 70447-3132
14620512       ##+Shades of Green, Inc.,    2000 Hunter Rd,    Suite B,    Bristol, PA 19007-4014
                                                                                                  TOTALS: 8, * 24, ## 4

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.        Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.
           Case 18-12095-BFK               Doc 181 Filed 12/23/18 Entered 12/24/18 00:26:06                                Desc
                                          Imaged Certificate of Notice Page 8 of 8


District/off: 0422-9                  User: douglasse                    Page 7 of 7                          Date Rcvd: Dec 21, 2018
                                      Form ID: VAN015                    Total Noticed: 315


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 23, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 21, 2018 at the address(es) listed below:
              Aryeh E. Stein    on behalf of Attorney Aryeh E. Stein astein@meridianlawfirm.com,
               aryehsteinecf@gmail.com
              Christopher A. Jones    on behalf of Debtor    WW Contractors, Inc. cajones@wtplaw.com,
               rodom@wtplaw.com
              David William Gaffey    on behalf of Debtor    WW Contractors, Inc. dgaffey@wtplaw.com,
               rodom@wtplaw.com
              Derek C Abbott    on behalf of Interested Party    Mebro Inc. d/b/a ServPro of
               Brandywine/Wilmington dabbott@mnat.com
              Dinh H Ngo    on behalf of Creditor    JPMorgan Chase Bank, N.A. bankruptcyva@mwc-law.com,
               bankruptcyva@ecf.inforuptcy.com
              Jack Frankel     on behalf of U.S. Trustee John P. Fitzgerald, III jack.i.frankel@usdoj.gov,
               USTPRegion04.ax.ecf@usdoj.gov
              Jennifer Ellen Wuebker    on behalf of Debtor    WW Contractors, Inc. jwuebker@wtplaw.com,
               rodom@wtplaw.com
              John M. Stern    on behalf of Creditor    Texas Comptroller of Public Accounts
               John.Stern@oag.texas.gov, sherri.simpson@oag.texas.gov
              John P. Fitzgerald, III    ustpregion04.ax.ecf@usdoj.gov
              Richard Ashford DuBose, III    on behalf of Creditor c/o First National Bank of Pennsylvania
               rdubo@gebsmith.com
              Robert K. Coulter    on behalf of Attorney    United States of America robert.coulter@usdoj.gov,
               USAVAE.ALX.ECF.BANK@usdoj.gov
              Sara A. John    on behalf of Creditor    Financial Services Vehicle Trust as titling trust serviced
               by BMW Financial Services NA, LLC sara_john@eppspc.com
              Sara A. John    on behalf of Creditor    BMW Bank of North America sara_john@eppspc.com
                                                                                              TOTAL: 13
